Citation Nr: 1111929	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased schedular rating for the service-connected residuals of a right inguinal hernia surgical repair, to include the issues of entitlement to a compensable disability rating prior to July 2005, entitlement to a disability rating in excess of 10 percent from July 2005 to November 2010, and entitlement to a disability rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1997 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2005 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, as well as a rating decision issued in January 2011 by the Appeals Management Center (AMC) in Washington, DC.  

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in October 2009.  After completing the requested development to the extent possible, the AMC readjudicated the claim, as reflected by a January 2011 rating decision and supplemental statement of the case.  Because the full benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  Prior to July 2005, the evidence of record failed to reflect that the Veteran's post-operative right inguinal hernia was recurrent or that his surgical scar was characterized as deep, covering an area exceeding 6 square inches, painful on examination, or causing limitation of motion.

2.  From July 2005 to November 2010, the evidence of record failed to reflect that the post-operative right inguinal hernia was recurrent or that his surgical scar was characterized as deep, covering an area exceeding 6 square inches, or painful on examination.  

3.  From July 2005 to November 2010, the evidence of record suggests that the Veteran had limitation of right hip motion; however, there are no hip range of motion findings from this rating period, and the evidence does not suggest that the Veteran had ranges of motion of less than 90 degrees of hip flexion, 5 degrees of hip adduction (with no evidence that the Veteran's hip adduction was so limited as to prevent him from crossing his legs), 45 degrees of internal rotation, and 50 degrees of external rotation.

4.  From November 2010 thereafter, the evidence of record fails to reflect that the post-operative right inguinal hernia was recurrent, or that his surgical scar was characterized as deep, covering an area exceeding 6 square inches, or painful on examination.  

5.  From November 2010 thereafter, the evidence does not reflect that the Veteran had ranges of right hip motion less than 90 degrees of hip flexion, 5 degrees of hip adduction (with no evidence that the Veteran's hip adduction was so limited as to prevent him from crossing his legs), 45 degrees of internal rotation, and 50 degrees of external rotation.


CONCLUSION OF LAW

The criteria for a compensable disability rating prior to July 2005, a disability rating in excess of 10 percent from July 2005 to November 2010, and a disability rating in excess of 20 percent thereafter, for residuals of a right inguinal hernia surgical repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.104, 4.118, Diagnostic Codes 7338 (2010) and 7801, 7802, 7803, 7804 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

VA's duty to assist was satisfied by letters issued in October 2008 and February 2010.  The October 2008 letter set forth the rating criteria relevant to the Veteran's claim, and the February 2010 letter explained the evidence of record, the evidence that VA would obtain, and the evidence that the Veteran should provide.  Moreover, in accordance with the Board's Remand instructions, the letter specifically requested the Veteran to identify all sources of treatment for his inguinal hernia surgical repair residuals and to complete and submit corresponding release forms to allow VA to obtain these records.  However, the Veteran failed to respond.  The Veteran's claim was subsequently readjudicated after these notices were provided, most recently in a supplemental statement of the case issued in January 2011.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue decided on appeal has been obtained.  The Veteran's service treatment records, which are relevant to this initial increased rating claim and provide a history of the Veteran's disability at issue, have been obtained.  Moreover, as referenced above, VA made attempts to obtain the Veteran's post-service treatment records relevant to his claim; however, the Veteran failed to identify these providers and submit the necessary release forms.  Additionally, the Veteran has been provided with several pertinent VA examinations during the pendency of the instant claim, including a VA examination scheduled pursuant to the Board's Remand directives.  The Veteran was also scheduled to testify at a hearing before the Board, but he cancelled his hearing request.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the rating criteria in effect at the time the Veteran filed the service connection claim from which his increased rating claim stems, 10 percent ratings were assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).    

As the rating criteria for scars contemplates limitation of motion of the affected part, the Board notes that the Diagnostic Codes which set forth rating criteria based upon limitation of hip and thigh motion provide that a 10 percent disability rating will be assigned when thigh extension is limited to 5 degrees, thigh flexion is limited to 45 degrees, thigh adduction is so limited as to prevent the legs from being crossed, or when thigh rotation is limited to 15 degrees.  A 20 percent rating is awarded when hip flexion is limited to 30 degrees, when hip adduction motion is lost beyond 10 degrees, and a 30 percent rating is awarded when hip flexion is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  Pursuant to 38 C.F.R. § 4.71a, Plate II, normal range of hip flexion is defined as 0 to 125 degrees, and normal range of hip abduction is defined as 0 to 45 degrees.

The Board notes that the Diagnostic Codes applicable to scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

Pursuant to the rating criteria for inguinal hernias outlined in 38 C.F.R. § 4.104, Diagnostic Code 7338, a noncompensable rating is assigned when a hernia has either not been operated on, but is remediable, or where it is small and reducible, or without true hernia protrusion.  A 10 percent rating is assigned when a hernia is postoperative recurrent, readily reducible and is well supported by either a truss or belt.  A 30 percent rating is assigned when an inguinal hernia is small, postoperative recurrent, or un-operated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is assigned when an inguinal hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, or when considered inoperable.

A review of the Veteran's claims file reveals that in June 2004 during his active service, the Veteran underwent a surgical repair of his right inguinal hernia, and the Veteran filed a service connection claim for the residuals of this disability prior to his discharge from service in October 2004.  The Veteran's service treatment records reflect that during a post-operative follow-up appointment in July 2004, the Veteran's surgical wound was noted to be healing well without erythema or drainage, and no recurrent right inguinal hernia was palpable on physical examination.  

The Veteran was afforded a VA general medical examination in November 2004, which included an assessment of his right inguinal hernia surgical repair residuals.  During the examination, the Veteran reported experiencing groin pain since his surgery but stated that his hernia was well-healed.  On physical examination, the examiner noted no evidence of an inguinal hernia and found that the Veteran's right inguinal hernia was well-repaired without any evidence of recurrence.  The examiner further noted that the Veteran reported no pain on palpation to his scrotum or inguinal area.  The Veteran also demonstrated hip flexion to 125 degrees, but the examiner noted that after five repetitions of various range of motion testing of the Veteran's lower extremities, the Veteran reported pain and requested that the testing cease.

A letter dated in July 2005 from the Veteran's private treating internal medicine practitioner states that due to probable tendonitis resulting from the Veteran's right inguinal hernia repair, the Veteran is unable to lift more than 10 pounds, run, jog, or perform other impact exercises, and that his range of motion of his "waist area" is also compromised.

Pursuant to the Board's 2009 Remand directives, the Veteran was afforded a second VA examination in November 2010, during which he reported experiencing pain since he underwent a right inguinal surgical repair (a right inguinal herniorrhaphy) in June 2004 and stated that at the time of the examination, he was also experiencing muscle tightness of the affected area and a perceived decreased range of hip motion.   The Veteran reported that precipitating factors causing a flare-up of his inguinal pain are walking his dogs, ascending or descending stairs, and riding his bike for more than 30 minutes.  

On physical examination, the examiner noted that the Veteran ambulated with a slight limp that demonstrated that he was favoring his right groin region.  The examiner described the Veteran's surgical scar as 4 centimeters in length, with no tenderness, keloid formation, ulceration, or loss of underlying muscle or fascia.  The examiner noted no evidence of a recurrent inguinal hernia and stated that the Veteran reported tenderness along the adductor muscles deep in the right groin region.  On right hip range of motion testing, the Veteran demonstrated 0 degrees of extension, 90 degrees of flexion, 45 degrees of abduction, 5 degrees of adduction, 45 degrees of internal rotation, and 50 degrees of external rotation.  The examiner further noted that while the Veteran reported pain on range of motion testing of his right hip, the Veteran's hip range of motion was not additionally limited on repetitive testing by pain or lack of endurance, strength, or coordination.  

The examiner diagnosed the Veteran with right groin tendonitis secondary to his right inguinal surgical repair.  In support of this diagnosis, the examiner stated that the Veteran's right groin pain began after his inguinal hernia surgical repair and that his reported symptoms were consistent with tendonitis.  However, the examiner stated that the Veteran's condition did not affect the his employment as an account or render him unemployable.

The record reflects that the RO/AMC initially awarded a noncompensable rating for the Veteran's inguinal hernia residuals, increased the Veteran's rating to 10 percent disabling effective the date of the letter from his private treating physician, and increased the Veteran's rating to 20 percent disabling effective the date of his 2010 VA examination.  

Turning first to whether a compensable rating is warranted prior to July 2005, the Board does not find that the evidence of record warrants an increased rating.  In that regard, as the Veteran's July 2004 post-operative follow-up treatment and November 2004 VA examination note the Veteran's surgical incision to be well-healed and not painful on examination (and other evidence of record reflects that the Veteran's surgical incision in 4 centimeters in length), the evidence fails to reflect that the Veteran's surgical scar is deep and covers an area exceeding 6 square inches; superficial and covers an area of 144 square inches or greater; or superficial and painful on examination.  

Moreover, as the Veteran demonstrated full range of hip flexion during his November 2004 VA examination, the evidence of record fails to reflect that the Veteran's surgical scar caused limitation of motion of his right hip.  The Board acknowledges that the November 2004 VA examiner noted that after five repetitions of both straight leg raising and hip flexion, the Veteran reported that the exercises had become too painful and requested that they cease.  As this VA examination involved assessments of both the Veteran's right inguinal hernia repair residuals and his service-connected lower back disability, the record is not clear as to whether the exercises became painful based on the Veteran's surgical residuals or his lower back disability.  Nevertheless, even assuming that the Veteran's range of right hip motion is limited by pain after repetitive use due to his surgical repair residuals, the evidence does not suggest that the resulting limitation of motion would be so great as to result in limitation of flexion to 45 degrees, thereby meeting the criteria for a compensable rating pursuant to the rating criteria for limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  

Furthermore, as the evidence from this rating period fails to reflect that the Veteran experienced a recurrent hernia after undergoing his surgical repair, a compensable rating pursuant to the rating criteria for inguinal hernias is not warranted, as well.  See 38 C.F.R. § 4.104, Diagnostic Code 7338 (2010).

Turning next to whether a disability rating in excess of 10 percent for the period from July 2005 to November 2010 is warranted, the Board again finds that the evidence of record fails to reflect a basis for awarding an increased rating.  As the Veteran failed to respond to requests to allow VA to obtain his private treatment records from his general internist, the only evidence of record from this rating period is the July 2005 letter authored by this physician.  This letter reports the Veteran has a residual functional impairment related to his right inguinal hernia surgical repair, which the physician characterizes as tendonitis.  While the physician reports that the motion of the Veteran's "waist area" is limited, there are no corresponding range of motion findings upon which to objectively determine the degree of limitation.  (The Board also notes that to the extent the physician is referencing the Veteran's limitation of lumbar range of motion, that limitation is contemplated by the Veteran's service-connected lower back disability rating.)  Moreover, given the ranges of right hip motion recorded both during the VA examinations conducted in 2004 and in 2010 (discussed infra), the Board does not find that the resulting limitation of motion would entitle the Veteran to a rating in excess of 10 percent.  

Furthermore, given the lack of evidence from this rating period suggesting that the Veteran has a recurrent right inguinal hernia or any significant limitation of motion associated with his right inguinal hernia repair residuals, the Board finds that the 10 percent rating adequately contemplates the Veteran's reported functional limitations, including difficulty running, jogging, or navigating stairs.  

Turning next to whether a rating in excess of 20 percent is warranted for the rating period beginning in November 2010, the evidence of record fails to reflect a basis for awarding an increased rating for this period, as well.  The Veteran's surgical scar, as assessed during his November 2010 VA examination, was 4 centimeters in length, with no tenderness, keloid formation, ulceration, or loss of underlying muscle or fascia.  Moreover, as the Veteran demonstrated 0 degrees of hip extension, 90 degrees of hip flexion, 5 degrees of adduction (with no evidence that the Veteran's hip adduction was so limited as to prevent him from crossing his legs), 45 degrees of internal rotation, and 50 degrees of external rotation, the evidence of record fails to reflect that the Veteran meets the criteria for awarding a rating in excess of 20 percent for limitation of motion of the hip and thigh.  Furthermore, as the VA examiner found no evidence of a post-operative recurrent right inguinal hernia, the evidence fails to reflect a basis for awarding an increased rating pursuant to Diagnostic Code 7338, as well.  Accordingly, given the objective findings of record, the Board finds that the Veteran's current 20 percent rating adequately contemplates his present disability level.

The Board specifically acknowledges its consideration of  the lay evidence of record when adjudicating this claim, including the Veteran's reports that he has limitation of hip motion and pain as the result of his in-service right inguinal hernia repair.  The Board notes that the Veteran is competent to  report his symptoms, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), and the Board finds the Veteran's reports to be credible. Moreover, the Board has outlined the Veteran's reported symptomatology and incorporated it in the analysis above.  However, given the totality of the evidence, which reflects that the Veteran's reports  that his inguinal hernia has not recurred but that he has experienced pain since his surgery and some related functional loss (which was first reported by the Veteran's private physician in July 2005), the Board finds that the Veteran's staged ratings adequately contemplate his reported residual disability resulting from his right inguinal hernia surgical repair.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's right inguinal hernia residuals increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to show that the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


ORDER

A compensable rating for the residuals of a right inguinal hernia surgical repair prior to July 2005 is denied.

A rating in excess for 10 percent for the residuals of a right inguinal hernia surgical repair for the rating period from July 2005 to November 2010 is denied.

A rating in excess of 20 percent for the residuals of a right inguinal hernia surgical repair from November 2010 to the present is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


